ORDER
PER CURIAM.
Luckett appeals his conviction by a jury of second degree murder in violation of § 565.021.1 RSMo 1986 and tampering with physical evidence in violation of § 575.100 *847RSMo 1986 on which he was sentenced as a prior and persistent offender to life imprisonment and a concurrent term of 10 years imprisonment. Luckett also appeals from an order dismissing his Rule 29.15 motion without an evidentiary hearing for failure to state a claim for relief.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).